Citation Nr: 1447328	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  09-05 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to June 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Sleep apnea is etiologically related to service.


CONCLUSION OF LAW

Sleep apnea was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Sleep Apnea

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013). 

In order to establish service connection for the claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The Veteran has sleep apnea, which meets the first prong of service connection.  

The Veteran is competent to report that he had difficulty sleeping during active duty.  His wife submitted a statement detailing his distorted sleeping habits during service.  Together, these satisfy the second prong of a service connection claim.

Dr. Teresa L. Stump, D.O. - the Veteran's family practice physician - supplied a medical nexus statement in June 2010.  Dr. Stump opined that the "based on the patient's recount of his medical history regarding obstructive sleep apnea, in my opinion it is likely he had undiagnosed sleep apnea while on active duty."  The Board finds Dr. Stump's opinion satisfies the third prong of a successful claim of service connection and the appeal will be granted. 


ORDER

Entitlement to service connection for sleep apnea is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


